Citation Nr: 0411518	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  04-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to additional special monthly compensation under 
38 U.S.C. § 1114 for aid and attendance.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from April 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran has been assigned special monthly 
compensation (SMC) pursuant to the rate at 38 U.S.C.A. 
§ 1114(m) based on account of the anatomical loss of one leg 
at a level or in conjunction with complications preventing 
natural knee action with prosthesis in place, and the 
anatomical loss of the other leg at a level or in conjunction 
with complications preventing natural knee action with 
prosthesis in place.

2.  The veteran also has been assigned SMC at a rate equal to 
38 U.S.C.A. § 1114(n) on account of amputation of left thigh 
and right leg with additional disability, coronary artery 
disease (CAD) status post-coronary artery bypass graft, 
independently ratable at 100 percent.

3.  The veteran has been assigned the following ratings by 
the RO:  service-connected amputation of left thigh and right 
leg, 100 percent; CAD, status post-coronary artery bypass 
graft, 100 percent; degenerative joint disease (DJD), right 
shoulder, status post-hemiarthroplasty, 60 percent; 
myogelosis, lumbar muscles, 10 percent; and, calculus in left 
lower ureter and malaria, both rated noncompensable.

4.  The veteran uses a wheelchair.  He cannot ambulate, even 
with his prostheses.
The veteran's right shoulder DJD disability is diagnosed as 
needing a prosthetic device for the entire right shoulder 
joint.  The veteran's advanced CAD renders him an unsuitable 
candidate for the medical procedure.

5.  The veteran's advanced CAD and right shoulder 
disabilities, combined, to the exclusion of his lower 
extremities disability, preclude him from performing most 
activities of daily living.

6.  The competent evidence of record shows that, without 
regard to the veteran's lower extremities disability, most 
likely, the veteran is so helpless as to need regular aid and 
attendance.

7.  The evidence of record shows the veteran is entitled to 
the additional rate of SMC authorized by 38 U.S.C. § 1114(o) 
and the rate of SMC authorized by 38 U.S.C. § 1114(r)(1).

8.  It is not shown that he needs daily professional health 
care services.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the requirements for entitlement to additional SMC based on a 
need for additional regular aid and attendance, but not for 
skilled health care services, have been met.  38 U.S.C.A. 
§§ 1114(o), (r)(1), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.351(c)(3), 3.350(f)(4), 3.352(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

The veteran was provided the notice required by the VCAA in a 
letter dated in January 2003.  The Board deems it unnecessary 
to discuss the details of the letter, as the benefit sought 
by the veteran is granted.

Factual background.

The veteran applied for additional SMC for aid and attendance 
in July 2002.  A March 2003 rating decision denied the claim 
on the basis that, absent the amputation of his lower 
extremities, for which he already receives SMC, he is not 
incapable of attending to his personal needs.

Historically, the veteran's lower extremities were amputated 
as a result of injuries he sustained from a land mine while 
engaged in combat in Italy during World War II.  An October 
1945 rating decision granted service connection for 
amputation, left femur, right tibia and fibula, with a 100 
percent evaluation, effective October 13, 1945.  He also was 
granted SMC for anatomical loss of both feet as of October 
13, 1945.  Subsequently, the veteran was granted service 
connection for myogelosis, lumbar muscles, chronic strain, 
secondary to use of bilateral prostheses due to amputation, 
with an evaluation of 10 percent. A November 1980 rating 
decision granted service connection for hypertension, with a 
noncompensable evaluation, effective September 1979.

A November 1993 rating decision granted service connection 
for DJD, right shoulder, secondary to service-connected 
bilateral lower extremity amputation, with an evaluation of 
20 percent, effective October 1992.  A December 1993 rating 
decision increased the evaluation for the right shoulder DJD 
disorder, temporarily, to 100 percent, from December 1993 and 
from February 1994, and reduced it to 30 percent, effective 
February 1, 1995, for hemiarthroplasty.  During the period of 
the temporary 100 percent evaluation, the veteran also was 
granted additional SMC under 38 U.S.C. § 1114(p) at the rate 
equal to subsection (n) on account of entitlement under 
subsection (m) with additional disability ratable at 100 
percent.

A December 1994 rating decision reviewed the evaluation of 
the veteran's DJD, right shoulder, status post-
hemiarthroplasty, and increased the veteran's evaluation from 
30 percent to 60 percent, effective February 1, 1995.  The 
December 1994 rating decision also granted the veteran 
additional SMC under 38 U.S.C. § 1114(p) at the rate 
intermediate between subsections (m) and (n) on account of 
entitlement under subsection (m) with additional disability, 
degenerative arthritis, right shoulder, independently ratable 
at 50 percent or more, effective February 1, 1995.

On April 5, 1999, the veteran underwent an artery bypass 
graft.  An October 1999 rating decision discontinued the 
hypertension evaluation, effective April 5, 1999, as it was 
determined that the veteran was more appropriately evaluated 
as CAD.  The October 1999 rating decision granted a temporary 
100 percent evaluation for CAD status post artery bypass 
graft, effective April 5, 1999.  The October 1999 rating 
decision also increased the veteran's SMC under 38 U.S.C. § 
1114(p) to the rate equal to subsection (n) on account of 
anatomical loss of both lower extremities with additional 
disability, CAD status post artery bypass graft, 
independently ratable at 100 percent, effective April 5, 
1999.

A November 1999 VA examination report reflects that the 
veteran reported that only two of his blocked arteries were 
repaired.  He also reported that he could walk only 30 to 40 
feet before becoming winded.  He does not climb stairs, and 
he is not able to do yard or house work.  The results of an 
October 1999 stress test were not available to the examiner.  
The examiner noted the veteran to be an unsuitable candidate 
for future stress tests.  He observed the veteran to appear 
to have significant CAD, which has been suboptimally 
repaired.

A December 1999 rating decision continued the 100 percent 
evaluation for CAD status post artery bypass graft.

The veteran's primary VA care provider at the VA treatment 
facility in Ashville, North Carolina, Dr. C, submitted a VA 
Form 21-2680, an examination report for aid and attendance, 
in July 2002.  The report reflects that the veteran was 
accompanied and complained of severe arthritic pain, which 
rendered it much more difficult to care for himself.  He 
presented a good appearance and a slight forward bending 
posture.  The report reflects that the veteran uses a 
wheelchair, can stand on his prosthetic legs with the aid of 
canes, and he can walk a few steps with assistance.  The 
examiner noted the veteran can leave home with the help of an 
attendant.  The examiner also observed the veteran's 
advancing age causes poor balance.  The report noted the 
veteran can feed himself and button his clothes, but he needs 
help getting in and out of the wheelchair and to go to the 
commode.  Advanced arthritis in hips also was noted.  The 
examiner opined that daily skilled services were not needed.

In a letter dated in March 2003, the RO informed the veteran 
that an examination for aid and attendance was being 
requested, as a VA Form 21-2680 had not been received.  In a 
faxed reply dated in March 2003, the veteran informed the RO 
that he had forwarded the July 2002 VA Form 21-2680, and that 
he did not feel like reporting for another examination in 
light of the July 2002 examination.

In July 2003, Dr. C submitted another examination report for 
aid and attendance.  The report reflects that the veteran 
cannot ambulate without the aid of his artificial legs, and 
he is confined to a wheelchair.  Of the self-care items 
listed, the examiner noted the veteran as being able only to 
feed himself and take prescribed medications.  The examiner 
assessed the veteran as unable to perform the following self-
care tasks without assistance from another person: dressing 
and undressing, bathe and maintain adequate hygiene, escape 
from home in case of fire or other emergency, rise to a 
standing position after falling to the ground, change 
prosthetic devices, get out of bed, and, move about within 
the home.

The examiner assessed the veteran as unable to leave his home 
unattended.  The veteran's diagnoses are listed as: CAD; 
hypertension; dyslipidemia; arthritis; myogelosis, chronic; 
and, right shoulder DJD with hemiarthroplasty.  The report 
reflects that the examiner noted the veteran is a candidate 
for replacement of the total right shoulder joint, but the 
chief of orthopedic services ruled out surgery due to the 
veteran's severe heart condition.  Further, the painful and 
restrictive use of the veteran's arms, his heart condition, 
and his shoulder, combined, prevents use.

The examiner opined that, if not for the presence and help 
and assistance of another person (lay or professional), the 
veteran would require institutional care, and that the 
veteran's impairment is permanent.  Further, the examiner 
opined the veteran's need for assistance is not due to his 
amputations.

The veteran's wife submitted a statement dated in July 2003, 
which relates that the veteran has lost the ability to 
strain, due to his heart condition, and lost the ability to 
use his arms, and he has severe pain in the use of his right 
shoulder.  She relates that the veteran must have help 
getting in and out of bed, getting dressed, getting in and 
out of his wheelchair, and getting in and out of the car.

A November 2003 VA examination report for aid and attendance 
reflects that the 82-year-old veteran was brought to the 
examination by his wife.  The veteran has not driven in 6 
months because of his right arm.  The veteran is not 
permanently bedridden.  He reported that he needs help 
getting out of bed and with putting on his bilateral 
prostheses.  He cannot ambulate with his prostheses.  He can 
feed himself, but his wife has to cut up his meat.  The pain 
in his hips and shoulders limit his ability to fasten his 
clothing.  He is not able to bathe himself, and he shaves 
some with his left hand.  He needs help getting in and out of 
the shower and with his toileting needs.  Examination of the 
right shoulder showed range of motion (ROM) on abduction and 
flexion as limited to 30 degrees, both with incomplete 
relaxation.  The veteran can internally and externally rotate 
the right shoulder to 80 degrees.  He cannot ambulate but he 
uses a wheelchair.  There also is some limitation diffusely 
of ROM of the neck.

The examiner opined that, more likely than not, the veteran 
would not require aid and attendance but for his lower 
extremities disabilities.  The combination of both, lower 
extremities and shoulder, however, would necessitate aid and 
attendance.

In the February 2004 substantive appeal, the veteran's 
representative asserts that the veteran's heart condition, 
along with his inoperable right shoulder condition renders 
the veteran unable to perform the activities of daily living 
without assistance.  In the appellate brief in support of the 
veteran, the veteran's representative asserts the November 
2003 examination is inadequate.  Specifically, the examiner 
at the November 2003 examination did not have the veteran's 
claim file available for reference, he did not refer to and 
apply the specific individual criteria for aid and 
attendance, as did the examiner in the July 2003 report nor 
did he refer to that report and the examiner's opinion 
therein.  Finally, the representative asserts that the 
evidence, e.g., the medical reports of July 2002 and July 
2003, and the lay statement of the veteran's wife, show the 
veteran to need aid and attendance, or, at the least, to 
place the evidence in equipoise.

Analysis.

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350(b) (2003).

SMC is payable at a higher rate if the veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes, rendering such veteran so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(m) (West 2002); 38 C.F.R. § 3.350(c) (2003).

SMC is payable at a rate higher than that specified in 38 
U.S.C.A. § 1114(m) if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both arms at levels, or with complications, 
preventing natural elbow action with prostheses in place; has 
suffered the anatomical loss of both legs so near the hip as 
to prevent the use of prosthetic appliances; has suffered the 
anatomical loss of one arm and one leg so near the shoulder 
and hip as to prevent the use of prosthetic appliances; has 
suffered the anatomical loss of both eyes; or has suffered 
blindness without light perception in both eyes.  Amputation 
is a prerequisite except for loss of use of both arms and 
blindness without light perception in both eyes.  38 U.S.C.A. 
§ 1114(n) (West 2002); 38 U.S.C.A. § 3.350(d) (2003).

In addition to the statutory rates payable under 38 U.S.C. 
1114 (l) through (n) and the intermediate or next higher rate 
provisions outlined above, an additional single permanent 
disability independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
1114 or, if already entitled to an intermediate rate, to the 
next higher intermediate rate, but in no event higher than 
the rate for (o). In the application of this subparagraph the 
single permanent disability independently ratable at 100 
percent must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114 (l) through (n) 
or the intermediate rate provisions outlined above.  
38 C.F.R. § 3.350(f)(4) (2003).

Additional special monthly compensation is available under 
the provisions of 38 U.S.C.A. § 1114(o) if an individual 
establishes entitlement to two or more rates of special 
monthly compensation (no condition being considered twice) 
provided in 38 U.S.C.A. §§ 1114(l) through (n).  In other 
words, entitlement to this level of special monthly 
compensation would require, in this case, that the veteran is 
in need of regular aid and attendance on two separate bases.  
Entitlement can also be established through paraplegia with 
loss of anal and bladder sphincter control by reason of 
helplessness.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352(b).  The 
regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination.  
The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance is specified in 38 
U.S.C.A. § 1114(r)(1).

Determination as to need for aid and attendance must be based 
on actual requirements of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).  In making such determinations, 
consideration is given to such conditions as: Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment. "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (2003).

As set forth above, one VA examiner opines that, based solely 
on the veteran's upper extremity and other disabilities, he 
is not incapable of performing the activities of daily 
living, whereas another VA provider opines the veteran is.  
The Board finds the July 2003 Aid and Attendance report is 
sufficiently specific as to assessment of the specific 
criteria for determining the need for aid and attendance to 
place the evidence in equipoise at a minimum.  As such, the 
veteran is entitle to the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The evidence of record clearly shows the severity of the 
veteran's CAD and upper extremity disabilities, standing 
alone and to the exclusion of his lower extremities 
disability, to support Dr. C's opinion that they render the 
veteran as in need of aid and attendance.  First, the Board 
notes the fact of the veteran's entitlement to additional SMC 
on account of a separate disability ratable as 100 percent 
disabling.  The veteran's CAD status post-artery bypass graft 
is evaluated at 100 percent.  As set forth above, The 
November 1999 VA examination report reflects that the 
examiner noted the veteran's artery bypass graft resulted 
only in a suboptimal repair, in that only two of the 
veteran's four blocked arteries were bypassed.  Further, the 
report reflects that the veteran is not a suitable candidate 
for future stress tests, which is indicative of the severity 
of his CAD disease.  The severity of the veteran's CAD, in 
turn, impacts the veteran's service-connected DJD, right 
shoulder, disability.

The veteran's right shoulder DJD status post hemiarthroplasty 
is of sufficient severity as to require a complete right 
shoulder arthroplasty.  As reflected in the July 2003 
examination report, the veteran's CAD, however, renders him 
an unsuitable candidate for this surgical procedure.  Thus, 
the evidence shows that the veteran's CAD severely limits 
what he can do for himself.  He is incapable of doing any 
activity which requires exertion.  This would include pulling 
himself from his wheelchair to his bed and getting in and out 
of the shower.  Although not specifically listed in the 
examination report, the evidence appears to support an 
inference that neither can the veteran propel his wheelchair 
but must depend on someone else to push him.  In addition to 
the restrictions imposed by his CAD is the impact of his 
right shoulder DJD.  While its impact, standing alone, does 
not yet amount to a loss of the use of the right shoulder and 
arm, the resultant pain of the DJD restricts the veteran's 
use thereof, as reflected by the report that he can feed 
himself, but he cannot cut meat.  The July 2003 examination 
report reflects that Dr. C noted, however, that the painful 
and restricted use of the veteran's arms and his CAD 
effectively prevents the veteran from using his right 
shoulder and arm.  This state of affairs clearly impacts the 
veteran's ability to avoid harm.

These factors lead the Board especially to note the July 2003 
report entries that, without the assistance of another 
person, the veteran is unable to rise to a standing position 
after falling and is unable to escape from his home in case 
of fire or other emergency in addition to the other 
activities of daily living with which he requires assistance.  
The Board finds that the evidence shows the veteran's 
inability to be the result of his CAD and upper extremity 
disabilities to the exclusion of his lower extremities 
disability.

Thus, the Board herein finds that entitlement to SMC at the 
rate provided by 38 U.S.C.A. § 1114(r)(1) is established.  
There is, however, no evidence on file that when such 
assistance is provided there is a need for daily skilled 
health care assistance needed.  Thus entitlement to the 
higher rate provided by 38 U.S.C.A. § 1114(r)(2) is not 
established.


ORDER

Entitlement to a additional SMC based on the need for aid and 
attendance on account of CAD and upper extremity 
disabilities, is granted, subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



